Citation Nr: 1030501	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-26 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In a July 1989 administrative decision, the RO denied the 
Veteran's claim for service connection for hypertension.  The 
Veteran did not appeal that decision.  In July 2004, the Veteran 
filed to reopen his previously denied claim for hypertension.  In 
a November 2004 rating decision, the RO declined to reopen the 
hypertension claim.  

In March 2009, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge (VLJ).  A transcript of the hearing 
is associated with the claim folder.

On appeal in July 2009, the Board reopened the hypertension claim 
and remanded it for additional development, to include obtaining 
VA treatment and Social Security Administration (SSA) records, 
and scheduling a VA examination.

The VLJ who conducted the March 2009 hearing and issued the July 
2009 decision no longer works at the Board.  In June 2010, the 
Board advised the Veteran by letter that he had the right to 
another hearing by the VLJ who will decide his appeal and was 
asked whether he desired to have a new Board hearing.  See 38 
C.F.R. 
§ 20.707.  He declined shortly thereafter.


FINDING OF FACT

Hypertension was not first manifested on active duty service or 
within the first post-service year; the preponderance of the 
competent evidence is against a finding that the condition is 
related to military service.


CONCLUSION OF LAW

The criteria for service connection of hypertension have not been 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated August 2004, and post-adjudication notice by letter dated 
March 2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  
While the March 2006 letter was not provided prior to the initial 
adjudication, the Veteran has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case (SSOCs) 
dated in July 2006, December 2007, November 2008, and March 2010 
following the provision of notice.  

VA has obtained service treatment records, VA treatment records, 
and SSA records.  The Veteran has identified an additional 
provider, but does not remember the name.  As instructed in the 
Board's July 2009 Remand Order, the VA provided an examination in 
December 2009.  The SSA records are contained on a CD-ROM disk, 
which is broken, and thus those records could not be reviewed.  
The March 2010 SSOC states that the SSA records include VA 
treatment records from September 2003 to May 2008, and 
psychiatric examinations dated July 2007 and September 2007.  The 
claim file contains VA records for that time period, and finds it 
unlikely that the psychiatric examinations would be relevant to 
the pending claims.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
appellant's claim file.

During his March 2009 hearing, the Veteran testified that there 
are outstanding medical records that have not been obtained.  He 
stated that after discharge, he worked for the VA medical 
facility at Menlo Park in California, which is part of the Palo 
Alto VA Healthcare System (HCS).  He has received treatment from 
that facility since 1982.  The Veteran testified that after 
discharge he saw doctors twice a week for "[a]nkles and high 
blood pressure and those kinds of things."  Hearing Transcript 
at 5.  He further stated that he was diagnosed with high blood 
pressure at Menlo Park approximately one year after discharge, 
and that the doctors prescribed hypertension medication and 
recommended the swimming pool "to try to get the high blood 
pressure down."  Hearing Transcript at 7.  The Veteran testified 
that he "ended up quitting because of the high blood pressure."

In September 1982, the RO requested the Veteran's outpatient 
treatment records from the Palo Alto VA HCS from August 1982 in 
connection with an unrelated service connection claim.  The RO 
received records for the time period from September and October 
1982.  In November 1982, the RO requested the Veteran's 
outpatient treatment reports from the Palo Alto VAMC from 
September 1982.  The RO received records for the time period from 
September to November 1982, some of which were duplicates of 
records previously received.  In 1990, the RO requested 
outpatient treatment reports from the orthopedic and physical 
therapy clinics for the time period from January 1988.  The RO 
received a printout of the Veteran's scheduled appointments 
during that time period, as well as treatment records from 
September 1982 to October 1989, which again included duplicates 
of records previously received.  These treatment records are from 
various clinics.  In 2009, the RO requested "copies of any 
records relating to hypertension . . . dated 1982 to present, 
from the Menlo Park facility, where the veteran both worked and 
was treated.  Recall from FAIRC if necessary."  The RO received 
records for the time period from August 1988 to 2008.

The Board finds that through multiple requests, it appears that 
the AMC/RO has obtained the Veteran's complete, or substantially 
complete, treatment records from the VA Palo Alto HCS, to include 
the Menlo Park facility, covering approximately a 20-year period.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



II.  Analysis 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Hypertension is a 
listed chronic disease for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3),1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one 
year following separation from service.  38 C.F.R. § 3.307(a)(3).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

For VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm, or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1), under Diseases of the Arteries and Veins.  These must be 
confirmed by readings taken two or more times on at least three 
different days.  Id.  

On entry into service in July 1978, a blood pressure reading of 
126/80 was obtained.  Service treatment records (STRs) show that 
the Veteran's blood pressure was 126/82 and 130/84 in May and 
October 1980, respectively.  His blood pressure was  118/72 and 
130/80 in January and October 1981, respectively.  Blood pressure 
readings of 120/80 and 130/82 were noted in May and October 1980, 
respectively. 
On separation in May 1982, a blood pressure reading of 120/80 was 
obtained.  

The Veteran's account of the onset date of his hypertension has 
been inconsistent.  He has testified that his hypertension began 
approximately one year after service.  However, this onset date 
conflicts with what the Veteran has told medical providers, as 
well as statements he has made in connection with the pending 
claim.  A November 1991 VA treatment record noted that the 
Veteran denied any prior history of hypertension.  July and 
August 2000 VA treatment records show that the Veteran gave a 
history of hypertension since 1979.  The Veteran has also stated 
that he developed hypertension years after discharge because of a 
stressful work environment.  For example, in the February 2005 
notice of disagreement, the Veteran wrote:  "I worked at VA 
Hospital Menlo Park, as clerk Federal Government, had to leave 
because of high blood pressure, that is the reason I have 
hypertension."  In the July 2005 Form 9, he wrote that after 
discharge "I went and started working at the VA in Menlo Park as 
a Federal Government employee as a clerk typist.  When I started 
I did not have high blood pressure.  After a couple of years I 
had to quit because of[] high blood pressure."

An April 1988 VA treatment record shows a blood pressure reading 
of 140/90.  The clinician did not diagnose hypertension.  In July 
1991, a reading of 150/92 was reported.  The clinician did not 
diagnose hypertension, although she recommended swimming for the 
Veteran's low back pain.  Hypertension was first diagnosed in 
October 1991.  Medications were prescribed beginning in January 
1992.

VA treatment records for the period of March 1993 to February 
2008 show ongoing treatment for hypertension.  In July 2002, a 
physician determined that the Veteran's obesity was responsible 
for his hypertension.

A December 2009 VA examination report shows that the Veteran 
reportedly developed high blood pressure in the late 1980's or 
early 1990's.  The examiner wrote: 

Onset was while [the Veteran] was working at the Menlo 
Park VA.  He was working as a secretary/clerk.  He 
describes having a very stressful job . . . He reports 
that he worked in this position for four-and-a-half 
years and had to leave the position due to his 
elevated blood pressure and need for it to get under 
better control.

The examiner reviewed the STRs and noted that there were no 
elevated blood pressure readings.  He reviewed VA treatment 
records and noted that the first mention of blood pressure being 
a concern was in July 1991 when it was 150/72.  The diagnosis was 
hypertension with onset many years after service.  The examiner 
opined that the Veteran's hypertension "is unlikely related to 
his military service."

The Veteran's credibility must be questioned in light of the 
clinical evidence of record and the various inconsistencies in 
his statements.  This is not a finding that all of the Veteran's 
statements are false; rather, they are not supported by other 
evidence and far outweighed by the medical records showing an 
onset date years after discharge.

The first contemporaneous medical evidence of a diagnosis of 
hypertension is well after the one-year presumptive period from 
discharge from service; thus, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The first contemporaneous medical evidence of hypertension of 
record is approximately six years after the Veteran was 
discharged from active service.  The Board acknowledges that this 
is three years prior to the onset date as determined by the 
December 2009 VA examiner.  Regardless, the passage of 
approximately six years before any evidence of the disability is 
of record weighs heavily against a finding that such disability 
is related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no lay or medical evidence of hypertension in service or 
for many years after service.  There is no competent evidence of 
record relating currently diagnosed hypertension to service; 
while the Veteran is competent to offer a lay opinion on nexus in 
some instances, in this case the question of a nexus relies on 
specialized training or knowledge the Veteran does not possess.  
His opinion that hypertension is related to service is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.



ORDER

Service connection for hypertension is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


